UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2015 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-10799 ADDVANTAGE TECHNOLOGIES GROUP, INC. (Exact name of registrant as specified in its charter) Oklahoma 73-1351610 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1221 E. Houston, Broken Arrow, Oklahoma (Address of principal executive offices) (Zip code) Registrant’s telephone number:(918) 251-9121 Securities registered under Section 12(b) of the Act: Title of each class Name of exchange on which registered Common Stock, $.01 par value NASDAQ Global Market Securities registered under Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes oNox Indicate by check mark whether the registrant (1) hasfiled all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNox The aggregate market value of the outstanding shares of common stock, par value $.01 per share, held by non-affiliates computed by reference to the closing price of the registrant’s common stock as of March 31, 2015 was $12,198,302. The number of shares of the registrant’s outstanding common stock, $.01 par value per share, was 10,063,563 as of November 30, 2015. Documents Incorporated by Reference The identified sections of definitive Proxy Statement to be filed as Schedule 14A pursuant to Regulation 14A in connection with the Registrant’s 2016 annual meeting of shareholders are incorporated by reference into Part III of this Form 10-K.The Proxy Statement will be filed with the Securities and Exchange Commission within 120 days after the end of the fiscal year covered by this Form 10-K. ADDVANTAGE TECHNOLOGIES GROUP, INC. FORM 10-K YEAR ENDED SEPTEMBER 30, 2015 INDEX Page PART I Item 1. Business. 3 Item 2. Properties. 8 Item 3. Legal Proceedings. 8 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 9 Item 6. Selected Financial Data. 10 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 8. Financial Statements and Supplementary Data. 19 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 40 Item 9A. Controls and Procedures. 40 Item 9B. Other Information. 41 PART III Item 10. Directors, Executive Officers and Corporate Governance. 41 Item 11. Executive Compensation. 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 41 Item 13. Certain Relationships and Related Transactions, and Director Independence. 41 Item 14. Principal Accounting Fees and Services. 41 PART IV Item 15. Exhibits, Financial Statement Schedules. 42 SIGNATURES 2 PARTI Item1.Business. Forward-Looking Statements Certain matters discussed in this report constitute forward-looking statements, within the meaning of the Private Securities Litigation Reform Act of 1995, including statements which relate to, among other things, expectations of the business environment in which ADDvantage Technologies Group, Inc. (the “Company”, “We” or “ADDvantage”) operates, projections of future performance, perceived opportunities in the market and statements regarding our goals and objectives and other similar matters.The words “estimates”, “projects”, “intends”, “expects”, “anticipates”, “believes”, “plans”, “goals”, “strategy”, “likely”, “may”, “should” and similar expressions often identify forward-looking statements.These forward-looking statements are found at various places throughout this report and the documents incorporated into it by reference.These and other statements, which are not historical facts, are hereby identified as “forward-looking statements” for purposes of the safe harbor provided by Section 21E of the Securities Exchange Act of 1934, as amended, and Section 27A of the Securities Act of 1933, as amended.These statements are subject to a number of risks, uncertainties and developments beyond our control or foresight, including changes in the cable television and telecommunications industry, changes in customer and supplier relationships, technological developments, changes in the economic environment generally, the growth or formation of competitors, changes in governmental regulation or taxation, changes in our personnel, our ability to identify, complete and integrate acquisitions on favorable terms and other such factors.Our actual results, performance or achievements may differ significantly from the results, performance or achievements expressed or implied in the forward-looking statements.We do not undertake any obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date of this report or to reflect the occurrence of unanticipated events. Background The Company was incorporated under the laws of Oklahoma in September 1989 as “ADDvantage Media Group, Inc.”In December 1999, its name was changed to ADDvantage Technologies Group, Inc.Our headquarters are located in Broken Arrow, Oklahoma. We (through our subsidiaries) distribute and service a comprehensive line of electronics and hardware for the cable television (“Cable TV”) and telecommunications industries.We also provide equipment repair services to cable operators. In addition, we offer our telecommunications customers decommissioning services for surplus and obsolete equipment, which we in turn process through our recycling services. Several of our subsidiaries, through their long-standing relationships with the original equipment manufacturers (“OEMs”) and specialty repair facilities, have established themselves as value-added resellers (“VARs”).ADDvantage has a reseller agreement with Arris Solutions to sell cable television equipment in the United States.We are also one of only three distributors of Arris broadband products.We are a distributor of Cisco video products as a Cisco Premier Partner, which also allows us to sell Cisco’s IT related products. In addition, we are designated as an authorized third party Cisco repair center for select video products. Our subsidiaries also sell products from other OEMs including Alpha, Blonder-Tongue, RL Drake, Corning-Gilbert, Promax, Quintech, Standard and Triveni Digital. In addition to offering a broad range of new products, we also sell surplus-new and refurbished equipment that we purchase in the market as a result of cable or telecommunications operator system upgrades or an overstock in their warehouses.We maintain one of the industry's largest inventories of new and used equipment, which allows us to expedite delivery of products to our customers.We continue to upgrade our new product offerings to stay in the forefront of the communications broadband technology revolution. Most of our subsidiaries operate technical service centers that service/repair most brands of Cable TV equipment. Website Access to Reports Our public website is addvantagetechnologies.com.We make available free of charge through the “Investor Relations” section of our website our annual reports to stockholders, annual reports on Form 10-K, quarterly reports 3 on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, as soon as reasonably practicable after we electronically file such material with, or furnish it to, the Securities and Exchange Commission (“SEC”).Any material we file with or furnish to the SEC is also maintained on the SEC website (sec.gov). The information contained on our website, or available by hyperlink from our website, is not incorporated into this Form 10-K or other documents we file with, or furnish to, the SEC.We intend to use our website as a means of disclosing material non-public information and for complying with our disclosure obligations under Regulation FD.Such disclosures will be included on our website in the “Investor Relations” section.Accordingly, investors should monitor such portions of our website, in addition to following our press releases, SEC filings and public conference calls and webcasts. Operating Segments The Company reports its financial performance based on two reporting segments: Cable Television (“Cable TV”) and Telecommunications (“Telco”). The Cable TV segment sells new, surplus and refurbished cable television equipment to cable television operators (called multiple system operators or “MSOs”) or other resellers that sell to these customers throughout North America, Central America, South America and, to a substantially lesser extent, other international regions that utilize the same technology.In addition, this segment also repairs cable television equipment for various Cable TV companies. The Telco segment provides quality used telecommunication networking equipment to its world-wide customer base of telecommunications providers and resellers by utilizing its inventory from a broad range of manufacturers as well as other supply channels.In addition, this segment offers its customers decommissioning services for surplus and obsolete equipment, which it in turn processes through its recycling services. Products and Services Cable TV Segment We offer our customers a wide range of new, surplus-new and refurbished products across the leading OEM suppliers in the industry that are used in connection with video, telephone and internet data signals. Headend Products – Headend products are used by a system operator for signal acquisition, processing and manipulation for further transmission. Among the products we offer in this category are satellite receivers (digital and analog), integrated receiver/decoders, demodulators, modulators, antennas and antenna mounts, amplifiers, equalizers and processors. The headend of a television signal distribution system is the “brain” of the system; the central location where the multi-channel signal is initially received, converted and allocated to specific channels for distribution. In some cases, where the signal is transmitted in encrypted form or digitized and compressed, the receiver will also be required to decode the signal. Fiber Products – Fiber products are used to transmit the output of cable system headend to multiple locations using fiber-optic cable. In this category, we currently offer products including optical transmitters, fiber-optic cable, receivers, couplers, splitters and compatible accessories. These products convert radio frequencies to light frequencies and launch them on optical fiber. At each receiver site, an optical receiver is used to convert the signals back to RF VHF frequencies for distribution to subscribers. Access and Transport Products – Access and transport products are used to permit signals to travel from the headend to their ultimate destination in a home, apartment, hotel room, office or other terminal location along a distribution network of fiber-optic or coaxial cable. Among the products we offer in this category are transmitters, receivers, line extenders, broadband amplifiers, directional taps and splitters. Customer Premise Equipment (“CPE”) – CPE includes digital converters and modems that are boxes placed inside the home that receive, record and transmit video, data and telephony signals.They are the primary interface equipment between the cable operator and the consumer. 4 Test Equipment – Test equipment is used in the set-up, signal testing and maintenance of electronic equipment and the overall support of the cable television plant. Test equipment is vital in maintaining the proper function and efficiency of this electronic equipment, which helps to provide high quality video, telephone and high speed data to the end user. Hardware Equipment – We also inventory and sell to our customers other hardware such as connector and cable products. We also offer repair services for most brands of cable equipment at our seven service centers. Telco Segment We offer our customers a wide range of used telecommunication equipment across most major manufacturers consisting primarily of component parts to expand capacity, provide spares or replace non-working components. Central Office Equipment – Central office equipment includes optical, switching, and data equipment on a customer’s communication network.Optical equipment products aggregate and transport internet traffic, switching equipment products originate, terminate and route voice traffic, and data equipment products transport internet and voice over internet protocol (“VOIP”) traffic via routers. Customer Premise Equipment – CPE includes integrated access devices, channel banks and routers that are placed inside the customer site that will receive the communication signal from the communication services provider. In addition, we offer our customers decommissioning services for surplus and obsolete equipment, which we then process through our Responsible Recycling (“R2”)-certified recycling program. Revenues by Geographic Area Our revenues by geographic areas were as follows: United States Cable TV $ $ $ Telco (a) − Canada, Central America, Asia, Europe, Mexico, South America and Other Cable TV Telco (a) − $ $ $ (a)The Telco segment revenues for fiscal year 2014 are from February 28, 2014 through September 30, 2014. Revenues attributed to geographic areas are based on the location of the customer.All of our long-lived assets are located within the United States. Sales and Marketing In 2015, Cable TV segment sales of new products represented68% of Cable TV segment revenues and refurbished product sales represented 19%. Repair and other services contributed the remaining 13% ofCable TV segment revenues.Telco segment sales of refurbished products represented 93% of Telco segment revenues.Recycle sales and other services contributed the remaining 7% of Telco segment revenues. 5 We market and sell our products to franchise and private MSOs, telecommunication companies, system contractors and other resellers. Our sales and marketing are predominantly performed by our experienced internal sales and customer service staff as well as our outside sales representatives located in various geographic areas. The majority of our sales activity is generated through personal relationships developed by our sales personnel and executives, referrals from manufacturers we represent, trade shows and advertising in trade journals. We maintain a wide breadth of inventory of new and used products and many times can offer our customers same day shipments.We carry one of the most diverse inventories of any cable television or telecommunication product reseller in the country, and we also have access to additional inventory via our various supply channels.We believe our investment in on-hand inventory, our product supply channels, our network of regional repair centers and our experienced sales and customer service team create a competitive advantage for us. Suppliers In fiscal year 2015, the Cable TV segment purchased approximately 18% of its total inventory purchases directly from Arris Solutions and approximately 26% of its total inventory purchases either directly from Cisco or indirectly through Cisco’s primary stocking distributor.In addition to purchasing inventory from OEMs, this segment also purchases used or surplus-new inventory from MSOs, who have upgraded or are in the process of upgrading their systems, and from other resellers in this business. In fiscal year 2015, the Telco segment purchased approximately 11% of its total inventory purchases from Westworld Telecom.This segment of our business primarily purchases its used inventory from telecommunication companies that have excess equipment on hand or have upgraded their systems or from other resellers in this segment. Seasonality In the Cable TV segment, many of the products that we sell are installed outdoors and can be damaged by storms and power surges.Consequently, we can experience increased demand on certain product offerings during the months between late spring and early fall when severe weather tends to be more prominent than at other times during the year. In the Telco segment, we do not anticipate that quarterly operating results will generally be impacted by seasonal fluctuations. Competition The overall telecommunications equipment industry is highly competitive.We compete with numerous resellers in the marketplace and declines in the economy have reduced the amount of capital expenditures in our industry, which heightens the competition.In addition, especially for the Cable TV segment, we sell current production products in competition with the OEMs. Cable TV Segment We believe we have differentiated ourselves from the OEMs, other resellers and repair operations in the marketplace in the following ways: · we sell both new and refurbished Cable TV equipment as well as repair what we sell, while most of our competition does not offer all of these services; · we stock both new and refurbished inventory; · we stock a wide breadth of inventory, which many of our competitors do not due to working capital constraints; · we can reconfigure new and refurbished equipment to meet the different needs of our customers; · we can meet our customers’ timing needs for product due to our inventory on hand; and · we have experienced sales support staff that have the technical know-how to assist our customers regarding solutions for various products and configurations. In terms of sales and inventory on hand or available via our supply channels, we believe we are one of the largest resellers in this industry, providing both sales and service of new and refurbished Cable TV equipment. 6 We also compete with our OEM suppliers as they can sell directly to our customers. Our OEM suppliers have a competitive advantage over us as they can sell products at lower prices than we offer. As a result, we are often considered a secondary supplier by large MSOs and telephone companies when they are making large equipment purchases or upgrades.However, for smaller orders or items that are needed to be delivered quickly, we often hold an advantage over our OEM suppliers as we carry most inventory in stock and can have it delivered in a shorter time frame than the OEM. Telco Segment For the Telco segment, we believe our differentiation from other resellers in the marketplace is primarily the following: · we stock a broad range of used inventory, which allows us to meet our customers’ timing needs; · we have experienced sales support staff that have strong relationships with our customers and technical knowledge of the products we offer; · we have the following quality certifications:TL9000 (telecommunications quality certification), ISO 14001 (environmental management certification), OHSAS18000 (occupational safety andhealth management certification), andR2 (EPA responsible recycling practices for electronics); and · we provide multiple services for our customers including deinstallation and decommission of products, storage and management of spares inventory and recycling. Working Capital Practices Working capital practices in our business center on inventory and accounts receivable.We choose to carry a relatively large volume of inventory due to our on-hand, on-demand business model.We typically utilize excess cash flows to reinvest in inventory to maintain or expand our product offerings.The greatest need for working capital occurs when we make bulk purchases of surplus-new and used inventory, or when our OEM suppliers offer additional discounts on large purchases.In 2015, we increased our inventory $1.4 million (before excess and obsolescence reserves) due primarily to increasing our Telco segment inventory $2.4 million due in large part to purchasing previously consigned inventory, partially offset by a decreased inventory position in our Cable TV segment.Currently, we are not anticipating increasing our inventory levels any further, but are instead working to decrease our inventory position.Our working capital requirements are generally met by cash flows from operations and a bank line of credit, which currently permits borrowings up to $7.0 million.We expect to have sufficient funds available from our cash on hand, future excess cash flows and the bank line of credit to meet our working capital needs for the foreseeable future. Significant Customers We sold our equipment and services to approximately 1,300customers in fiscal year 2015.We are not dependent on one or a few customers to support our business on an on-going basis. Sales to our largest customer accounted for approximately 9% of our consolidated sales in fiscal year 2015, while our sales to our largest five customers were 26% of our consolidated sales in fiscal year 2015, three of which were in the Cable TV segment and two were in the Telco segment. Personnel At September 30, 2015, we had 156 employees, including 152 full-time employees.Management considers its relationships with its employees to be excellent.Our employees are not unionized, and we are not subject to any collective bargaining agreements. 7 Item 2.Properties. Each subsidiary owns or leases property for office, warehouse and service center facilities. Cable TV Segment · Broken Arrow, Oklahoma – We own a facility in a suburb of Tulsa consisting of our headquarters, additional offices, warehouse and service center of approximately 100,000 square feet on ten acres, with an investment of $3.3 million, financed by a loan of $2.8 million, due in monthly payments through 2021 at an interest rate of LIBOR plus 1.4%. In 2007, we also constructed a 62,500 square foot warehouse facility on the rear of our existing property in Broken Arrow, OK, with an investment of $1.6 million, financed with cash flows from operations. · Deshler, Nebraska – We owna facility near Lincoln consisting of land and an office, warehouse and service center of approximately 8,000 square feet. · Warminster, Pennsylvania – We own a facility in a suburb of Philadelphia consisting of an office, warehouse and service center of approximately 12,000 square feet, with an investment of $0.6 million.We also lease property of approximately 2,000 square feet, with monthly rental payments of $1,425 through December 31, 2015.We also rent on a month-to-month basis another property of approximately 2,000 square feet, with monthly rental payments of $1,325. · Sedalia, Missouri – We own a facility near Kansas City consisting of land and an office, warehouse and service center of approximately 24,300 square feet.In 2007, we also constructed an 18,000 square foot warehouse facility on the back of our existing property in Sedalia, MO, with an investment of $0.4 million. · New Boston, Texas– We own a facility near Texarkana consisting of land and an office, warehouse and service center of approximately 13,000 square feet. · Suwanee, Georgia – We rent on a month-to-month basis a facility in a suburb of Atlanta consisting of an office and service center of approximately 5,000 square feet, with monthly rental payments of $3,060. · Phoenix, Arizona – Welease a facility in Phoenix, Arizona consisting of an office, service center and warehouse of approximately 6,300 square feet, with monthly rental payments of $3,565, $3,690, and $3,815 plus common area operating expenses of approximately $1,500 through May 31, 2016, 2017 and 2018, respectively. Telco Segment · Jessup, Maryland– Welease a facilityin a suburb of Baltimoreconsisting of an office, warehouse, and service center of approximately 88,000 square feet, with monthly rental payments of $41,000 increasing each year by 2.5% through November 30, 2023. We believe that our current facilities are adequate to meet our needs. Item 3.Legal Proceedings. From time to time in the ordinary course of business, we have become a party to various types of legal proceedings.We do not believe that these proceedings, individually or in theaggregate, will have a material adverse effect on our financial position, results of operations or cash flows. 8 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information The table sets forth the high and low sales prices on the NASDAQ Global Market under the symbol “AEY” for the quarterly periods indicated. Year Ended September 30, 2015 High Low First Quarter Second Quarter Third Quarter Fourth Quarter Year Ended September 30, 2014 High Low First Quarter Second Quarter Third Quarter Fourth Quarter Holders At November 30, 2015, we had approximately70 shareholders of record and, based on information received from brokers, there were approximately 2,000beneficial owners of our common stock. Dividend policy We have never declared or paid a cash dividend on our common stock.It has been the policy of our Board of Directors to use all available funds to finance the development and growth of our business.The payment of cash dividends in the future will be dependent upon our earnings and financial requirements and other factors deemed relevant by our Board of Directors. Securities authorized for issuance under equity compensation plans The information in the following table is as of September 30, 2015: Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights (a) Weighted-average exercise price of outstanding options, warrants and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders 0 0 0 Total 9 Item 6.Selected Financial Data. SELECTED CONSOLIDATED FINANCIAL DATA (IN THOUSANDS, EXCEPT PER SHARE AMOUNTS) Fiscal Year Ended September 30, Sales $ Income from operations $ Income from continuing operations $ Continuing operations earnings per share Basic $ Diluted $ Total assets $ Long-term obligations inclusive of current maturities $ Item 7.Management's Discussion and Analysis of Financial Condition andResults of Operations. The following discussion and analysis of financial condition and results of operations should be read in conjunction with our consolidated historical financial statements and the notes to those statements that appear elsewhere in this report.Certain statements in the discussion contain forward-looking statements based upon current expectations that involve risks and uncertainties, such as plans, objectives, expectations and intentions.Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors. General The Company reports its financial performance based on two external reporting segments: Cable Television and Telecommunications.These reportable segments are described below. Cable Television ("Cable TV") The Company’s Cable TV segment sells new, surplus and refurbished cable television equipment to cable MSOs throughout North America, Central America and South America.Our Cable TV segment is a Premier Partner for Cisco’s products, which allows them to sell both video-related and IT-related products in the United States and a leading distributor of Arris broadband products.The Cable Television segment also distributes products from other OEMs including Alpha, Blonder-Tongue, RL Drake, Corning-Gilbert, Promax, Quintech, Standard and Triveni Digital.In addition, we also operate technical service centers that offer repair services for our cable MSO customers on most products that we sell. Telecommunications (“Telco”) The Company’s Telco segment sells used telecommunications networking equipment from a wide range of manufacturers.We have an extensive stock on hand in order to serve our telecommunications customers.We primarily resell our inventory in North America, but we have a worldwide customer base, which we are actively trying to expand, especially in the European market.In addition, this segment offers its customers decommissioning services for surplus and obsolete equipment, which it then processes through its recycling services. 10 Recent Business Developments Business Strategy In fiscal year 2015, we continued to execute on our growth strategy of organic growth and acquisitions.Our Cable TV segment has experienced top-line revenue declines since 2008 due to decreased plant expansions and bandwidth equipment upgrades as a result of lower new housing developments and an overall lower cable television subscriber base.In addition, in the last quarter of fiscal year 2015, we observed a general weakness in the industry, which further negatively impacted our sales, and we anticipate that this revenue decline will continue into fiscal year 2016.For the Cable TV segment, our growth strategy is primarily focused on organic growth in order to gain market share in a shrinking capital equipment expenditure market.We seek to increase this business segment primarily along three major fronts:1) expand product offerings among existing OEM vendors, 2) add additional vendors to our product offering mix and 3) expand our sales force. Our Telco segment was formed when we acquired Nave Communications in February 2014.Our Telco segment continued to increase its top-line revenue performance in fiscal year 2015.We have expanded the inventory base in fiscal year 2015 in order to better serve our telecommunication’s customers.We believe that this segment will continue to grow both top-line revenue and operating income by expanding sales to new and existing telecommunication end-user customers. This growth will be driven by increasing our sales force and utilizing our on-hand inventory supply and extensive supplier network to support our overall sales efforts.In addition, in fiscal year 2015, the Telco segment also received its R2 certification, which will allow them to grow their recycling efforts as well. In addition to organically growing our existing businesses, we are seeking additional acquisition opportunities that will enable us to expand the scope of our business within the broader telecommunications industry.We believe that the current state of the industry provides opportunities for expansion of our business through acquisitions. In fiscal 2015, we engaged an investment banker to help us identify a strategic acquisition.We will continue to evaluate companies in the telecommunications market and are optimistic that we will identify and execute a strategic acquisition.It should be noted, however, that the identification and completion of acquisitions on terms favorable to the Company and the successful integration of acquired businesses into our existing business are matters posing some risk to any company and about which we can give no assurance. Results of Operations Year Ended September 30, 2015, compared to Year Ended September 30, 2014 (all references are to fiscal years) Consolidated Consolidated sales increased $7.8 million, or 22%, to $43.7 million for 2015 from $35.9 million for 2014.The increase in sales was due to an increase in the Telco segment of $9.6 million primarily resulting from the Nave Communications acquisition in February 2014, partially offset by a decrease in the Cable TV segment of $1.8 million. Consolidated gross profit increased $3.7 million, or 32%, to $15.3 million for 2015 from $11.6 million for 2014.The increase in gross profit was due to an increase in the Telco segment of $3.5 million as a result of the Nave Communications acquisition, and an increase in the Cable TV segment of $0.2 million. Operating, selling, general and administrative expenses include all personnel costs, which include fringe benefits, insurance and business taxes, as well as occupancy, communication and professional services, among other less significant cost categories.Operating, selling, general and administrative expenses increased $2.2 million, or 21%, to $12.7 million for 2015 compared to $10.5 million for 2014. This increase was primarily due to increased expenses of the Telco segment of $2.7 million, which was a result of the Nave Communications acquisition, offset by a decrease in Cable TV segment expenses of $0.5 million. Interest expense increased $0.1 million to $0.3 million for 2015 from $0.2 million for the same period last year. The increase was due primarily to interest expense incurred on the $5.0 million term loan entered into in connection with the Nave Communications acquisition. 11 The provision for income taxes from continuing operations increased by $0.6 million to $0.8 million, or an effective rate of 34%, for 2015 from $0.2 million, or an effective rate of 25%, for the same period last year. The 2014 provision for income taxes includes an adjustment to the federal tax provision for an additional deduction for state income taxes with an impact of approximately $40 thousand. Segment results Cable TV Sales for the Cable TV segment decreased $1.8 million, or 7%, to $25.4 million for the year ended September 30, 2015 from $27.2 million for the same period last year.The decrease in sales was primarily due to a decrease of $1.0 million, $0.4 million and $0.4 million in new equipment sales, refurbished equipment sales, and repair service revenues, respectively. In spite of lower sales, gross profit increased $0.2 million, or 3%, to $8.0 million for the year ended September 30, 2015 from $7.8 million for the same period last year.Gross margin was 32% for 2015 and 29% for 2014. The increase in grossmargin was primarily due to higher gross margins on refurbished equipment sales. Operating, selling, general and administrative expenses decreased $0.5 million, or 7%, to $5.8 million for the year ended September 30, 2015 from $6.3 million for the same period last year.The decrease was due primarily to lower allocations of corporate overhead to this segment of $0.3 million and lower payroll-related costs of $0.2 million. Telco Sales for the Telco segment increased $10.1 million, or 116%, to $18.8 million for the year ended September 30, 2015 from $8.7 million for the same period last year primarily as a result of the acquisition of Nave Communications.The increase in sales resulted from an increase in used equipment sales of $10.0 million and recycling revenue of $0.1 million. Gross profit increased $3.5 million, or 90%, to $7.3 million for the year ended September 30, 2015 from $3.8 million for the same period last year.Gross margin was 39% for 2015 and 44% for 2014.The decrease in the gross margin was primarily due to lower margins on recycling revenue as a result of lower commodity prices. Operating, selling, general and administrative expenses increased $2.7 million, or 63%, to $6.9 million for the year ended September 30, 2015 from $4.2 million for the same period last year.The increase in expenses was primarily to the acquisition of Nave Communications.In addition, these expenses included $0.7 million and $0.4 million for 2015 and 2014, respectively, for earn-out payments related to the Nave Communications acquisition.In March 2015, we made our first of three earn-out payments for $0.7 million, which was equal to 70% of Nave Communications’ annual adjusted EBITDA in excess of $2.0 million for the twelve month period ending February 28, 2015. We will make earn-out payments in March 2016 and 2017, which we estimate will be between $0.8 million and $1.5 million each.Also, in 2014, these expenses included $0.6 million of direct costs in connection with the acquisition of Nave Communications, which are not expected to recur. Discontinued Operations Loss from discontinued operations, net of tax, was zero for the year ended September 30, 2015 compared to $36 thousand for the same period last year.This activity included the operations of AGC prior to the sale on January 31, 2014. Loss on sale of discontinued operations, net of tax, was $0.6 million for the year ended September 30, 2014.This loss consisted of a pretax loss of $0.9 million from the sale of the net assets of AGC on January 31, 2014 for $2 million in cash and a pretax loss of $0.1 million from the sale of the AGC facility on June 30, 2014 for $1.5 million in cash. Non-GAAP Financial Measure EBITDA is a supplemental, non-GAAP financial measure. EBITDA is defined as earnings before interest expense, income taxes, depreciation and amortization.EBITDA is presented below because this metric is used by the 12 financial community as a method of measuring our financial performance and of evaluating the market value of companies considered to be in similar businesses. Since EBITDA is not a measure of performance calculated in accordance with GAAP, it should not be considered in isolation of, or as a substitute for, net earnings as an indicator of operating performance.EBITDA, as calculated below, may not be comparable to similarly titled measures employed by other companies.In addition, EBITDA is not necessarily a measure of our ability to fund our cash needs. A reconciliation by segment of operating income (loss) to EBITDA follows: Year Ended September 30, 2015 Year Ended September 30, 2014 Cable TV Telco Total Cable TV Telco Total Operating income (loss) $ ) $ Depreciation Amortization − − EBITDA (a) $ (a) The Telco segment for the year ended September 30, 2014 includes acquisition-related costs of $0.6 million related to the acquisition of Nave Communications. Year Ended September 30, 2014, compared to Year Ended September 30, 2013 Consolidated Consolidated sales increased $7.2 million, or 25%, to $35.9 million for 2014 from $28.7 million for 2013.The increase in net sales was a result of the addition of the Telco segment of $8.7 million as a result of the Nave Communications acquisition, partially offset by a decrease in the Cable TV segment of $1.5 million. Consolidated gross profit increased $2.9 million, or 33%, to $11.6 million for 2014 from $8.7 million for 2013.The increase in gross profit was due primarily to the addition of the Telco segment of $3.8 million as a result of the Nave Communications acquisition, partially offset by a decrease in the Cable TV segment of $0.9 million. Operating, selling, general and administrative expenses include all personnel costs, which include fringe benefits, insurance and business taxes, as well as occupancy, communication and professional services, among other less significant cost categories.Operating, selling, general and administrative expenses increased $4.7 million, or 81%, to $10.5 million for 2014 compared to $5.8 million for 2013.This increase was primarily due to increased expenses of the Cable TV segment of $0.5 million and the Telco segment of $4.2 million, which was a result of the Nave Communications acquisition. Interest expense increased $0.2 million to $0.2 million for 2014 from $26,000 for the same period last year.The increase was due primarily to interest expense incurred on the $5.0 million term loan entered into in connection with the Nave Communications acquisition. The provision for income taxes from continuing operations decreased by $0.9 million to $0.2 million, or an effective rate of 25.0%, for 2014 from $1.1 million, or an effective rate of 38.3%, for the same period last year.The 2014 provision for income taxes includes an adjustment to the federal tax provision for an additional deduction for state income taxes with an impact of approximately $40 thousand. 13 Segment results Cable TV Sales for the Cable TV segment decreased $1.5 million, or 5%, to $27.2 million for the year ended September 30, 2014 from $28.7 million for the same period last year.The decrease in sales was primarily due to a decrease of $0.7 million, $0.6 million and $0.2 million in new equipment sales, refurbished equipment sales, and repair service revenues, respectively. Gross profit decreased $0.9 million, or 11%, to $7.8 million for the year ended September 30, 2014 from $8.7 million for the same period last year.The decrease in gross profit was primarily due to lower sales.Gross margin was 29% for 2014 and 30% for 2013. Operating, selling, general and administrative expenses increased $0.5 million, or 8%, to $6.3 million for the year ended September 30, 2014 from $5.8 million for the same period last year.The increase was due primarily to increased personnel costs as a result of expanding our sales force in 2014. Telco Sales for the Telco segment were $8.7 million for the year ended September 30, 2014 and zero for the same period last year as a result of the acquisition of Nave Communications.Sales for the Telco segment consisted of $7.5 million of used equipment sales and $1.2 million of recycling revenue.Gross margin was 44% for the year ended September 30, 2014. Operating, selling, general and administrative expenses were $4.2 million for the year ended September 30, 2014.These expenses included $0.6 million of direct costs in connection with the acquisition of Nave Communications. Discontinued Operations Loss from discontinued operations, net of tax, was $36 thousand for the year ended September 30, 2014 compared to $100 thousand for the same period last year.This activity included the operations of AGC prior to the sale on January 31, 2014. Loss on sale of discontinued operations, net of tax, was $0.6 million for the year ended September 30, 2014.This loss consisted of a pretax loss of $0.9 million from the sale of the net assets of AGC on January 31, 2014 for $2 million in cash and a pretax loss of $0.1 million from the sale of the AGC facility on June 30, 2014 for $1.5 million in cash. Non-GAAP Financial Measure EBITDA is a supplemental, non-GAAP financial measure.EBITDA is defined as earnings before interest expense, income taxes, depreciation and amortization.EBITDA is presented below because this metric is used by the financial community as a method of measuring our financial performance and of evaluating the market value of companies considered to be in similar businesses.Since EBITDA is not a measure of performance calculated in accordance with GAAP, it should not be considered in isolation of, or as a substitute for, net earnings as an indicator of operating performance.EBITDA, as calculated below, may not be comparable to similarly titled measures employed by other companies.In addition, EBITDA is not necessarily a measure of our ability to fund our cash needs. 14 A reconciliation by segment of operating income (loss) to EBITDA follows: Year Ended September 30, 2014 Year Ended September 30, 2013 Cable TV Telco Total Cable TV Telco Total Operating income (loss) $ $ ) $ $ $
